Citation Nr: 1709374	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to the service-connected left knee disability.

2. Entitlement to a disability rating in excess of 10 percent for the left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to August 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A Board hearing was held before the undersigned via videoconference in July 2014.  A transcript of the hearing is of record.

The Board has previously remanded these issues for further evidentiary development in November 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but the issues on appeal must again be remanded to ensure that there is a complete and adequate record upon which to decide the Veteran's claims.  Specifically, the Board must remand the matter to (1) obtain an addendum opinion that adequately addresses the aggravation issue for secondary service connection and (2) to afford the Veteran a new VA knee examination that covers various testing that must be performed pursuant to recent case law.  

The February 2016 VA examiner's opinion on the low back service connection issue sufficiently addresses direct service connection.  However, her opinion regarding secondary service connection, particularly with respect to aggravation, is inadequate.  She opined, "any current issues that [the Veteran] has with her knees are unrelated with her current lumbar strain."  While her statement that the two are unrelated may have been intended to address causation and aggravation, the Board cannot make that leap without resorting either to speculation or reliance on its own medical judgment.  Thus, the Board must obtain an addendum opinion addressing secondary service connection.

Regarding the left knee, without the opportunity to perform certain mandatory tests (or an adequate explanation of why such tests cannot be performed), the last VA knee examination of record in February 2016 is inadequate for the purpose of disability evaluation.  

The Veteran was last provided a VA examination in connection with her left knee disability in February 2016, which is relatively recent.  Regardless, subsequent to this examination, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

The February 2016 VA knee examination does not contain findings from range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations.  As such, that examination is found to be inadequate for rating purposes because the required range of motion findings, to include on active and passive motion and in weight-bearing and nonweight-bearing conditions, were not included.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion on the issue of secondary service connection from the same examiner who rendered the VA medical opinion in February 2016.  If that examiner is unavailable, obtain a new medical opinion from another VA examiner after he or she performs a complete review of the file.  

Specifically, the examiner should provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected left knee disability caused the Veteran's low back disability? 

(b) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected left knee disability aggravated (i.e., permanently worsened in severity beyond the normal progression) the Veteran's low back disability?  

If aggravation is found, the examiner should attempt to quantify the degree of any additional disability resulting from the aggravation.  Please address the January 2017 letter from Dr. V.P. indicating that the Veteran's left knee "is causing pain and instability of the right knee and lower back" and the Veteran's contention that knee treatment such as wearing braces has altered her gait and aggravated a low back condition.

In answering the above questions, the examiner should articulate the reasoning underpinning his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).  

2. Schedule Veteran for a VA joints examination to determine the current nature and severity of her service-connected left knee disability.  

The evaluation of the knees should include all necessary testing, specifically range of motion studies.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.

In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the examiner should address the Veteran's contention that the knee gives way 2 to 3 times per week.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




